COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


MARVIN TREVEL OWENS
                                             MEMORANDUM OPINION *
v.           Record No. 2259-95-1         BY JUDGE JOSEPH E. BAKER
                                              NOVEMBER 19, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                     Robert B. Cromwell, Jr., Judge
             B. Thomas Reed (Cynthia D. Barnaby, on
             brief), for appellant.

             Richard B. Smith, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellee.



      Marvin Trevel Owens (appellant) appeals from a judgment of

the Circuit Court of the City of Virginia Beach (trial court)

that approved his jury trial convictions of capital murder,

murder in the first degree, robbery, and use of a firearm in the

commission of those felonies.       The sole issue before this Court

is:
             Should the trial court have sustained
             appellant's motion to suppress his own
             eight-hour videotaped statement because
             appellant made no waiver of his rights?


Appellant was charged with robbery and murder of four of his

relatives, using a firearm in the commission of each charge.

      As the parties are familiar with the extensive record

compiled in this case, we reference only those facts necessary to
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
an understanding of this opinion.   Where the trial court has

denied a motion to suppress, we view the evidence most favorably

to the prevailing party below and the trial court's finding will

not be disturbed unless unsupported by the record.    Novak v.

Commonwealth, 20 Va. App. 373, 385-87, 457 S.E.2d 402, 407-08

(1995).   As indicated by the issue presented in this appeal, the

police made a videotape of most of the interrogation of

appellant.   In addition, a transcript of the testimony given at

appellant's suppression hearing is provided by the record.
     At the suppression hearing, Virginia Beach Detective Al

Byrum testified that he was assigned to interview witnesses who

may have been in or around the scene where the four victims were

murdered, persons having knowledge of the victims, and potential

suspects.    Byrum learned that one of the victims, Clifton Harper,

also known as "Pops," was appellant's cousin, that Harper was a

cocaine dealer, that a person named Michael Ridley was Harper's

partner in the sale of narcotics, and that appellant was one of

Harper's customers.

     Byrum had been informed that there was an outstanding capias

for appellant's arrest.   In the course of his investigation,

Byrum, together with Virginia Beach Detective John Orr, went to

appellant's sister's house where appellant frequently could be

found.    After the detectives had been at the house for

approximately forty-five minutes, appellant arrived and was

identified by his sister.   The officers told appellant that they



                                - 2 -
were investigating the four deaths, that they understood

appellant had talked with one of the victims on the morning of

the murders, that they wanted appellant to look at some pictures,

and that they wanted appellant to clarify some things.

     They explained that appellant did not have to, but they

would like for him to go with them to the police station.       At the

time, appellant was not told that he was a suspect.    Appellant

voluntarily went with the officers.     At the police station,

appellant was seated in an interview room.    Byrum read appellant

his Miranda rights, after which he advised appellant that he was

being questioned about Harper's death, not the capias.

     The videotape was played in its entirety at the suppression

hearing and at trial.   Over six-and-one-half hours, three

detectives and a police sergeant interrogated appellant alone and

in various combinations.    Appellant provided numerous accounts of

his whereabouts during the murders.     The officers provided

appellant with information about witnesses and scientific test

results, some of which were falsified.    When given this

information, appellant altered his account so as to be consistent

with what he had been told by the officers.    Eventually,

appellant admitted that he was at the house and that he

accidentally shot Harper.   Appellant initially claimed that

Ridley was present and that Ridley had picked up the gun and shot

the other three victims while appellant was calling 911 for help.

Later appellant stated that the killer of the other three



                                - 3 -
victims was a man named "Dee" who had been dropped off at the

house that morning with appellant looking to buy drugs from

Harper.

     Appellant then went from the station with the detectives for

the purpose of showing the detectives where they likely could

find "Dee."   The trip was unsuccessful.

     Upon returning to the station, appellant was questioned by

Virginia Beach Detective S. W. Hoffman while the video recorder

was off.   According to Hoffman, appellant admitted that his story

regarding "Dee" was not true.   The recorder was reactivated and

Hoffman left the room.   When the subject came up for the first

time on tape appellant denied having made the statement.
     Appellant continuously denied any involvement in the killing

of the other three victims.

     Upon examination of the evidence in this record, we find it

is sufficient to support the trial court's finding that appellant

had been informed of his rights and waived them.
          A waiver of the right to counsel, . . ., need
          not be explicit; it can be shown by the
          circumstances. In the present case, the
          court inferred such a waiver from Eaton's
          willingness to engage in a discussion of the
          case with the officers after receiving
          Miranda warnings and indicating that he
          understood them.


Eaton v. Commonwealth, 240 Va. 236, 251, 379 S.E.2d 385, 394

(1990) (citation omitted); see also Harrison v. Commonwealth, 244
Va. 576, 423 S.E.2d 160 (1992).   On similar facts that statement

is applicable to the case before us.


                                - 4 -
     At the time of the offenses and at trial, appellant was a

juvenile.   Arguments made by appellant here and many facts

contained in the record are nearly the same as appear in Novak,

20 Va. App. at 385-88, 457 S.E.2d at 407-09.   For the reasons

stated in the Novak opinion, we affirm the judgment of the trial

court.

                                                         Affirmed.




                               - 5 -